Case 2:17-cv-00107-GRB-ARL Document 39 Filed 12/11/18 Page 1 of 2 PagelD #: 679

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
BALD HILL BUILDERS, LLC,
Plaintiff,
V. Case No.: CV 17-00107 (ADS)(GRB)
2138 SCUTTLE HOLD ROAD REALTY,
LLC,
Defendant.
x

 

DISCOVERY PLAN WORKSHEET

Phase I (Pre-Settlement Discovery)

Deadline for completion of Rule 26(a) initial disclosures
and HIPAA-complaint records authorizations: Completed

Completion date for Phase I Discovery
as agreed upon by the parties:
(Presumptively 60 days after Initial Conference) Completed

Phase II Discovery and Motion Practice

Motion to join new parties or amend the pleadings: Reserved consistent
with Rule 15

First requests for production of documents

 

and for interrogatories due by: January 31, 2019

All fact discovery completed by: September 30, 2019
Exchange of expert reports completed by: November 29, 2019
Expert depositions completed by: December 31, 2019

COMPLETION OF ALL DISCOVERY BY: December 31, 2019*
Case 2:17-cv-00107-GRB-ARL Document 39 Filed 12/11/18 Page 2 of 2 PagelD #: 680

*This is a complex construction dispute involving dozens of subcontractors, suppliers and
materialmen, many of who are key witnesses and reside out of state. Including all witnesses with
relevant and discoverable knowledge of the claims, counterclaims and defenses, discovery may
include securing documents and/or testimony from tens upon tens of witnesses, most of who are
out of state and at least one who is out of country. The difficult and time consuming process of
(i) serving the out-of-state witnesses with testimony and document subpoenas, (ii) securing their
cooperation to produce data and appear, usually with counsel, (iii) actually obtaining their data,
(iv) then processing and prepping same (possibly with accountants and experts), and (v)
conducting those depositions out of state cannot be understated. The parties will endeavor to
limit the number of depositions, etc. but may, at a minimum, require a modification of Fed.
R.Civ.P. 30’s limitations, (The parties intend to negotiate discovery limitations, along with an
electronic discovery production protocol, upon entry of the scheduling order.) Regardless, given
the issues, the scope of discovery and the fact that the parties and their counsel do not control the
third parties involved here, the parties presently believe that they require at least 10 months

to complete all discovery and other pretrial deadlines. Thus, the parties’ request to extend
discovery beyond the presumed Court-issued deadline. The parties will be prepared to discuss
this further, if need be, at the scheduling conference.

2138 SCUTTLE HOLE ROAD REALTY,
BALD HILL BUILDERS, LLC a/k/a 2138 SCUTTLE HOLE REALTY,
By its attorneys, LLC.,

By its attorney,

 

 

/s/ Thomas T. Reith /s/ John §. Wojak, Jr
Thomas T. Reith, Esq. John S. Wojak, Jr., Esq.
treith@burnslev.com jwojak@duannemorris.com
Laura Lee Mittelman, Esq. Duane Morris LLP
Imittelman@burnslev.com 1540 Broadway
Burns & Levinson LLP New York, New York
125 Summer Street (212) 692-1000

Boston, MA 02110
(617) 345-3000

Dated: December 11, 2018

4826-0121-7154.1
